Citation Nr: 0433828	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  00-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error in an 
August 1990 rating decision that denied service connection 
for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than October 16, 
1992 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey


INTRODUCTION

The veteran served on active duty from January 1971 to June 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  An unappealed August 1990 rating decision denied the 
veteran's claim of entitlement to service connection for 
PTSD. 

2.  The August 1990 rating decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision. 

3.  On October 16, 1992, the RO received a letter from the 
veteran requesting that his claim for service connection for 
PTSD be reopened.

4.  In a July 1995 rating decision, the RO granted service 
connection for PTSD and assigned an effective of October 16, 
1992.  




CONCLUSIONS OF LAW

1.  The August 1990 rating decision that denied service 
connection for PTSD did not contain clear and unmistakable 
error.  38 C.F.R. § 3.105 (2004).

2.  The criteria for an effective date prior to October 16, 
1992, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to an effective date 
prior to October 16, 1992, for the grant of service 
connection for PTSD on the basis that an August 1990 rating 
decision contains clear and unmistakeable error (CUE).  In 
the interest of clarity, the Board will initially discuss 
whether the issue involving an earlier effective date has 
been properly developed for appellate purposes.  The Board 
will then address the issues on appeal, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.  

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

The VA is required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  In the present case, however, the veteran's 
earlier-effective-date claim was filed and initially denied 
prior to his being notified of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the claimant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

In this case, since the VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Although the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) that are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided prior to 
the most recent transfer and certification of the veteran's 
case to the Board, the content of which fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Therefore, notwithstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  By virtue of a May 2003 letter sent to the veteran, 
the Board finds that he was provided with every opportunity 
to identify and submit evidence in support of his earlier-
effective-date claim.  Although the VCAA notice letter did 
not specifically contain the fourth element, the Board finds 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim throughout 
development of the case at the RO.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  Therefore, the record is complete and 
the case is ready for appellate review.


II.  Clear and Unmistakable Error

The veteran claims that an August 1990 rating decision that 
denied service connection for PTSD contains CUE.  The veteran 
testified as his June 2004 hearing that the evidence clearly 
establishes that he had PTSD at that time and that his 
military records show that he engaged in combat while serving 
in Vietnam.  

In an August 1990 rating decision, the RO denied service 
connection for PTSD on the basis that the veteran failed to 
submit evidence of a confirmed diagnosis of PTSD and failed 
to reply to a letter requesting information about his alleged 
stressors.  That decision was not appealed and became final.  
See 38 U.S.C.A          § 7105(d) (West 2002).  Therefore, 
the August 1990 decision can be revised only upon a showing 
that it was clearly and unmistakably erroneous.  See 38 
U.S.C.A.  §§ 5108, 5109A (West 2002); 38 C.F.R. §§ 3.104, 
3.105, 3.156(a) (2004); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

Having carefully examined the record in light of the 
applicable law, the Board must find that CUE was not present 
in the August 1990 rating decision, and the appeal will be 
denied.

Pursuant to 38 C.F.R. § 3.104(a) (2003), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. § 5108.  An exception to this rule is when 
the VA has made a clear and unmistakable error in its 
decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. 
§ 210(c), 7103 (West 2002). 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).  

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Id.; Damrel v. Brown, 
6 Vet. App. 242, 245-246 (1994). "[I]t is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (emphasis in the original).  The failure to 
fulfill the duty to assist cannot constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the August 1990 
rating decision.  38 C.F.R. § 3.105.  At the time of that 
decision, VA law and regulation provided that service 
connection connoted many factors but basically it means that 
the facts, shown by evidence, established that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  See 38 U.S.C. § 354 (West 1990); 38 C.F.R. § 3.303(a) 
(1990).  

Applicable law also provided that in the case of any veteran 
who engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  See 38 U.S.C. § 1154(b) (West 1990); 38 
C.F.R. § 3.304(d) (1990).  

The evidence of record at the time of the August 1990 rating 
decision included the veteran's military records, his service 
medical records, and VA outpatient treatment records.  The 
veteran's DD Forms 214 show that he served in Vietnam and 
received the Combat Infantryman's Badge, thereby confirming 
his participation in combat.  However, none of his service 
medical records makes any reference to a chronic psychiatric 
disability, to include PTSD.  In February 1976, the veteran 
was seen for a history of syncope that he claimed was related 
to a shrapnel wound to the skull a year prior.  He also 
reported dissociative states relating to anger.  The 
diagnostic impression was benign syncope.  A separation 
physical performed in January 1985 did not contain a 
diagnosis pertaining to a chronic psychiatric disability. 

In February 1990, the veteran filed a claim for service 
connection for PTSD.  In a March 1990 letter, the RO 
requested that the veteran submit the necessary evidence to 
process his claim, namely a detailed description of the 
specific traumatic incidents that resulted in his claimed 
PTSD as well as any reports from private physicians.  The RO 
also scheduled the veteran for a VA compensation examination 
in May 1990 to determine whether he had PTSD.  However, in 
April 1990, cancelled his appointment by contacting the 
scheduled VA medical facility, explaining that he preferred 
to be examined at an alternate VA Medical Center.  While the 
veteran was told to call and notify the RO of his request, he 
did not do so.  

The record in August 1990 also contained VA outpatient 
treatment records dated from June 1988 to March 1990.  Of 
particular relevance, entries dated December 1989 and January 
1990 noted the veteran's complaints of anger, depression, and 
increased hypervigilence.  It was also noted that the veteran 
had had two tours in Vietnam.  The diagnostic assessment was 
"PTSD symptomatology."  

After reviewing the foregoing evidence, the RO issued a 
decision in August 1990 denying service connection for PTSD.  
In the last paragraph of that decision, the RO stated, 
"Although the veteran is reported to have symptomatology of 
post-traumatic stress disorder, there has been no 
confirmation of such condition.  Post-traumatic stress 
disorder is not shown by the evidence of record."

The veteran has presented two arguments in support of his 
claim that the August 1990 decision contains CUE.  While the 
Board has carefully considered these arguments in light of 
the applicable law, the Board has concluded they are without 
merit.  

In his substantive appeal, the veteran maintains that the RO 
improperly denied his claim in August 1990 because he did not 
submit evidence of a verified stressor.  He argues that his 
award of the Combat Infantry Badge clearly establishes that 
he had engaged in combat.  

The veteran's status as a combat participant is not in 
question.  However, the RO denied the veteran's claim in 
August 1990 on the basis that no confirmed diagnosis of PTSD 
was found in the record.  Although the RO discussed the fact 
that the veteran failed to respond to its request for a 
description of stressors in service, the RO based its 
decision solely on the lack of a diagnosis of PTSD.  The 
veteran's first argument, therefore, has no merit.

Second, the veteran argues that the evidence in August 1990 
clearly showed that he had PTSD.  He points to the VA 
outpatient treatment records of December 1989 and January 
1990, both of which note the presence of "PTSD 
symptomatology."  In August 1990, however, the RO determined 
that "PTSD symptomatology" was not a clear diagnosis, and 
it therefore did not constitute a disability.  The Board 
holds that the RO's finding was based upon the record as then 
established, and does not constitute CUE.  See also Porter v. 
Brown, 5 Vet. App. 233, 235-236 (1993) (Holding that the fact 
that medical knowledge was not advanced to its current state 
may not form the basis for a valid claim of CUE, because it 
is premised upon facts that were not then of record).  

Instead, it appears that the veteran is merely disagreeing 
with how the evidence was evaluated by the RO in August 1990, 
with can never be CUE.  The Court has held that, "In order 
for there to be a valid claim of [CUE], . . . [t]he claimant, 
in short, must assert more than a disagreement as to how the 
facts were weighed or evaluated."  Russell, 3 Vet. App. at 
313-14; see also Eddy, 9 Vet. App. at 54. (holding that an 
asserted failure to evaluate and interpret correctly the 
evidence is not clear and unmistakable error. 

Moreover, CUE is not shown by the fact that the RO 
subsequently granted service connection for PTSD in a July 
1995 rating decision, as a determination concerning CUE must 
be based on the record and the law that existed at the time 
of the prior decision.  See Russell, 3 Vet. App. at 313-314; 
see also Porter v. Brown, 5 Vet. App. 233, 235-236 (1993) 
(holding that subsequently developed evidence is not 
applicable to a claim of clear and unmistakable error).  The 
decision in July 1995 was rendered after new and material 
evidence had been submitted showing that the veteran had PTSD 
- this evidence did not exist at the time of the August 1990 
decision, and it may not be considered in the calculus of 
whether CUE was then present.  Fugo, supra. 

Accordingly, the Board finds that the August 1990 rating 
decision was in accordance with acceptable rating judgment.  
In other words, it was not shown in August 1990 that the 
evidence compelled a finding that the veteran had PTSD as a 
result of service.  Hence, the appeal is denied.

The Board has considered whether further development and 
notice under the VCAA or other law should be undertaken.  
However, because the law, and not the facts, is dispositive 
of the issue, further development is unwarranted and would 
not serve to substantiate the claim.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994); see also Livesay, 15 Vet. App. 165.

III.  Earlier Effective Date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied as a result of initial review 
of determination, and the claimant fails to timely appeal 
that decision by filing a notice of disagreement within the 
one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that 
decision becomes final and the claim may not thereafter be 
reopened or allowed, except upon the submission of new and 
material evidence.  38 U.S.C.A. §§ 7104(b), 7105(c)).  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  Any communication or action indicating 
intent to apply for one or more VA benefits may be considered 
an informal claim.  38 C.F.R. § 3.155.  Such an informal 
claim must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2001); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999). 

The essential facts in this case are not in dispute.  As 
discussed above, the record shows that the veteran filed his 
initial claim for service connection for PTSD in February 
1990.  That claim was denied by the RO in a decision dated 
August 1990.  A September 1990 letter notified the veteran of 
that decision and of his appellate rights; however, the 
veteran failed to seek appellate review within one year after 
receiving that letter.  Therefore, that determination is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c).


Following that final decision, an October 1992 letter from 
the veteran was the first communication indicating an intent 
to reopen his claim for service connection for PTSD.  That 
letter was received on October 16, 1992.  In a July 1995 
decision, the RO reopened and granted the veteran's claim for 
service connection for PTSD, effective October 16, 1992.  .

The veteran argues that the effective date should be 
established as his claim for VA benefits which led to the 
August 1990 decision.  This argument has been considered and 
rejected by the Court, which held that the rule of finality 
regarding an original claim implies that the date of that 
claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), 
means a claim to reopen a previously and finally denied 
claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see 
also Livesay 15 Vet. App. at 172 (holding that the plain 
meaning of § 5110 to be that "the phrase 'application 
therefor' means the application which resulted in the award 
of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an 
effective date for a service-connection award based upon the 
reopened claim as the date on which the veteran "first sought 
to reopen his claim").  Accordingly, the veteran is not 
entitled to an effective dated earlier than October 16, 1992, 
the date he filed his claim to reopen.

The Board thus concludes that, following the August 1990 
rating decision, the veteran made no attempt to reopen his 
claim for service connection for PTSD until October 16, 1992.  
The law is clear that the effective date for a claim reopened 
after a final disallowance is the later of the date 
entitlement arose, or the date of receipt of the claim.  
Accordingly, the effective date for service connection for 
PTSD was properly determined to be October 16, 1992.  Hence, 
the appeal is denied. 






ORDER

The appeal is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



